Motion Denied as Moot and Order filed December 1, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00236-CV
                                    ____________

                   IN THE INTEREST OF M.S.G., A CHILD


                     On Appeal from the 245th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-72168

                                       ORDER

      This case is scheduled to be submitted on the briefs on December 21, 2016.
On November 8, 2016, appellant Meagan Nicole Wiler filed a motion for a one-day
extension to file her reply brief. The reply brief has not been filed.

      Because the date requested by the motion for extension has passed and the
reply brief has not been filed, the motion is denied as moot. However, the court will
consider a reply brief that is filed by December 12, 2016.

                                    PER CURIAM